Citation Nr: 1439513	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-03  941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, diagnosed as ulcerative proctitis, also to include as part of medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who had active military service from August 1981 to August 1984 and from August 1987 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran originally initiated an appeal on additional issues, but his February 2011 VA Form 9 substantive appeal expressly limited the appeal to the single issue of entitlement to service connection for a gastrointestinal disorder.

In June 2014, a Board hearing at the VA Central Office was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish entitlement to service connection for gastrointestinal disability, to include the diagnosed ulcerative proctitis, on the basis that such disability had onset during or was otherwise caused during his active duty military service.  The Veteran's service treatment records (STRs) do not document any indication of symptom complaints or medical findings clearly suggestive of gastrointestinal disability.  The Veteran's private medical records show evaluation of gastrointestinal symptoms in 1995 (between 2 and 3 years following separation from service) leading to a diagnosis of ulcerative proctitis.  The testimony of the Veteran and his spouse during the June 2014 Board hearing described that the Veteran experienced the original onset of some pertinent symptoms during service near the time of his September 1992 separation from service, and that the symptoms progressed until he was compelled to seek private medical attention in 1995.

The Veteran was afforded a VA examination in August 2010.  However, the medical opinion provided was inadequate.  The examiner did not provide an opinion addressing whether the Veteran's diagnosed ulcerative proctitis may be etiologically linked to the Veteran's military service.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Compensation availability has been expanded to include "medically unexplained chronic multisymptom illness," such as functional gastrointestinal disorders.  38 C.F.R. § 3.317.

Under the circumstances of this case, the Board finds that a remand to provide a new VA examination is warranted to obtain a new opinion adequately addressing the medical diagnostic and etiological questions in this matter regarding the Veteran's pertinent diagnosis as well as any medically unexplained chronic multisymptom illness.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his current gastrointestinal disorder(s).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) For each gastrointestinal disorder diagnosed (including previously diagnosed ulcerative proctitis), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

(b) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained functional gastrointestinal disorder or medically unexplained multisymptom illness that includes functional gastrointestinal disorder that cannot be attributed to known medical diagnoses?  (In answering this, please indicate whether there is evidence of any signs or symptoms of a functional gastrointestinal disorder beyond what is explained by the medical diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

2.  After completion of the above and any further development deemed necessary by the AOJ, the issue on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

